Appellant also argues that the district court abused its
                 discretion when it denied his request to modify the parties' child custody
                 arrangement, which provided appellant with supervised visitation,
                 without holding a hearing on the matter. In response, respondent
                 contends that appellant's motion was not supported by a recommendation
                 from the parenting coordinator and did not identify changed
                 circumstances relating to the supervision requirement.' Initially, we note
                 that the district court order appointing the parenting coordinator does not
                 grant the parenting coordinator authority over "substantive change[s] to
                 the parenting plan," including changes to the supervision requirement.
                 Thus, it was appropriate for appellant to seek to lift the supervision
                 requirement in the district court in the first instance.
                             As to the merits of appellant's motion, when a party seeks to
                 modify a judicially approved visitation and custody arrangement, the
                 party must show that there has been a substantial change in
                 circumstances affecting the welfare of the child and that the child's best
                 interest is served by the modification. See Ellis v. Carucci, 123 Nev. 145,
                 150, 161 P.3d 239, 242 (2007); cf. Rennels v. Rennels, 127 Nev.       ,
                 257 P.3d 396, 401-02 (2011) (requiring a substantial change in
                 circumstances and best-interest-of-the-child analysis regarding the

                       'In her response to appellant's appeal statement, respondent
                 requested guidance from this court regarding confidential reports
                 evaluating appellant. To the extent respondent was requesting leave to
                 supplement the record, we deny the request because the reports are not
                 necessary to our evaluation, as it does not appear that the• district court
                 was presented with or considered them in its most recent order denying
                 appellant's request to modify visitation.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                termination of a grandmother's visitation rights); see also NRS 125.480(4)
                (setting forth factors for determining the best interest of the child). A
                district court must hold an evidentiary hearing on a request to modify
                custody if the moving party demonstrates a prima facie case for the
                modification. Rooney v. Rooney, 109 Nev. 540, 542-43, 853 P.2d 123, 124-
                25 (1993).
                             In his motion, appellant contended that unsupervised
                visitation was in the child's best interest and that there had been a
                significant change in circumstances relating to child custody. Appellant
                stated that he had consistently exercised his supervised visitation rights
                in the eight-month period since the divorce decree and that the visits were
                free of negative incidents and had gone well. He further stated that
                reports of his visitation from "Donna's House," the third-party supervisor,
                were favorable. Appellant also argued that the positive supervised
                visitations, his stable home life, and his engagement to be married
                demonstrated that there was no longer cause for supervised visitation, and
                thus, there had been a substantial change in circumstances justifying a
                modification of the supervision requirement. Additionally, appellant
                argued that more liberal visitation was in the child's best interest because
                the child was older, he and the child had developed a relationship, and the
                child enjoyed appellant's visits. We conclude that appellant established a
                prima facie case for modifying his supervised visitation, see Rooney, 109
Nev. at 542-43, 853 P.2d at 124-25, and that the district court abused its
                discretion when it denied appellant's motion for unsupervised visitation
                without holding a hearing on the matter.     See Rennels, 127 Nev. at




SUPREME COURT
       OF
     NEVADA
                                                     3
(0) 1947A
                   257 P.3d 401-02; see also Wallace, 112 Nev. at 1019, 922 P.2d at 543.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                   PART AND REVERSED IN PART AND REMAND this matter to the
                   district court for further proceedings consistent with this order. 2



                                                               -   120106    -
                                                                                          , J.
                                                                   Parraguirre



                                                                   Douglas


                                                                                           J.




                   cc: Hon. Mathew Harter, District Judge, Family Court Division
                        Harjitt Singh
                        Abrams Law Firm, LLC
                        Eighth District Court Clerk




                         2We have considered appellant's argument regarding the district
                   court's refusal to hold respondent in contempt and conclude that it lacks
                   merit, however, we note that appellant may seek a district court order
                   enforcing the divorce decree upon remand.



SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    cep